         Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,

Plaintiff,

v.                                                          Case No. 20-cv-2295

UNITED STATES POSTAL SERVICE,
LOUIS DEJOY, in his official capacity as
Postmaster General of the United States Postal
Service,

Defendants.


                                     ANSWER TO COMPLAINT

        Defendants United States Postal Service (the “Postal Service”) and Louis DeJoy, in his

official capacity as Postmaster General of the Postal Service, respectfully submit this Answer to

Plaintiff’s Complaint.

        At the outset, Defendants object to Plaintiff’s Complaint to the extent it contains

paragraphs which set forth legal argument unnecessary and inappropriate for a complaint.

Accordingly, Defendants are unable to admit or deny paragraphs containing such argument. To

the extent the Court requires a response to such argument, Defendants respectfully reserve the

right to amend this Answer. Subject to the foregoing, in response to the numbered paragraphs of

the Complaint, Defendants respond as follows, using the same paragraph numbering as does the

Complaint:

        1.     This paragraph contains vague and abstract factual characterizations to which no

response is required. The second sentence in this paragraph purports to characterize the cited

reference material, to which no response is required. To the extent a response is deemed
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 2 of 16




required, Defendants respectfully refer the Court to the cited reference material for a full and

accurate statement of its contents.

       2.         The first sentence in this paragraph contains vague and abstract factual

characterizations to which no response is required. Defendants lack sufficient knowledge or

information to admit or deny the remaining allegations in this paragraph.

       3.         Defendants admit the second sentence. Defendants deny the first, third, and fourth

sentences. Defendants further deny that in the months since July 10, 2020 there have been

“substantial delays” in mail service across the nation, and lack sufficient knowledge or

information to admit or deny the remaining allegations in this paragraph.

       4.         This paragraph purports to quote from and characterize letters sent by the Postal

Service’s General Counsel to certain States, to which no response is required. To the extent a

response is deemed required, Defendants respectfully refer the Court to the referenced letters for

a full and accurate statement of their contents.

       5.         The first sentence purports to characterize Plaintiff’s lawsuit, to which no

response is required. The second sentence purports to characterize a statutory provision, to which

no response is required. To the extent a response is deemed required, Defendants respectfully

refer the Court to the referenced statutory provision for a full and accurate statement of its

contents. Defendants deny the allegations in the third and fourth sentences. The fifth sentence

purports to characterize a statutory provision, to which no response is required. To the extent a

response is deemed required, Defendants respectfully refer the Court to the referenced statutory

provision for a full and accurate statement of its contents. Defendants deny the allegations in the

sixth sentence.
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 3 of 16




        6.      This paragraph purports to characterize Plaintiff’s lawsuit and the relief sought, to

which no response is required. To the extent a response is deemed required, Defendants deny

that Plaintiff is entitled to the requested relief, or to any relief whatsoever.

        7.      This paragraph consists of legal conclusions to which no response is required

        8.      This paragraph consists of a legal conclusion to which no response is required

        9.      Defendants lack sufficient knowledge or information to admit or deny the

allegations in this paragraph.

        10.     Defendants lack sufficient knowledge or information to admit or deny the

remaining allegations in this paragraph.

        11.     Defendants lack sufficient knowledge or information to admit or deny the

remaining allegations in this paragraph.

        12.     Defendants admit that, under 39 U.S.C. § 201, the U.S. Postal Service is an

“independent establishment of the executive branch of the Government of the United States.”

        13.     Admitted.

        14.     This paragraph quotes from and purports to characterize the cited regulatory

provision, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited regulatory provision for a full and accurate

statement of its contents.

        15.     This paragraph quotes from and purports to characterize the cited statutory

provision, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutory provision for a full and accurate

statement of its contents.
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 4 of 16




       16.     This paragraph quotes from and purports to characterize the cited statutory

provision, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutory provision for a full and accurate

statement of its contents.

       17.     This paragraph quotes from and purports to characterize the cited statutory

provisions, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutory provisions for a full and accurate

statement of their contents.

       18.     This paragraph quotes from and purports to characterize the cited statutory

provision, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutory provision for a full and accurate

statement of its contents.

       19.     This paragraph quotes from and purports to characterize the cited statutory

provision, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutory provision for a full and accurate

statement of its contents.

       20.     This paragraph quotes from and purports to characterize the cited statutory

provision, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited statutory provision for a full and accurate

statement of its contents.

       21.     This paragraph quotes from and purports to characterize the cited regulatory

provision, to which no response is required. To the extent a response is deemed required,
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 5 of 16




Defendants respectfully refer the Court to the cited regulatory provision for a full and accurate

statement of its contents.

       22.     This paragraph purports to characterize the cited regulatory provisions, to which

no response is required. To the extent a response is deemed required, Defendants respectfully

refer the Court to the cited regulatory provisions for a full and accurate statement of their

contents.

       23.     The first sentence and the first clause in the second sentence purport to

characterize the cited statutory provision, to which no response is required. To the extent a

response is deemed required, Defendants respectfully refer the Court to the cited statutory

provision for a full and accurate statement of its contents. This paragraph fails to define the terms

“reasonable time” and “changes regarding the nature of postal services,” and so Defendants lack

a basis to admit or deny the remaining allegations in the second sentence.

       24.     Defendants admit the first sentence. The remainder of this paragraph quotes from

and purports to characterize a Postal Regulatory Commission advisory opinion, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the cited Postal Regulatory Commission advisory opinion for a full and accurate

statement of its contents.

       25.     The first two sentences purport to characterize a request for an advisory opinion,

to which no response is required. To the extent a response is deemed required, Defendants

respectfully refer the Court to the referenced request for a advisory opinion for a full and

accurate statement of its contents. The final sentence purports to characterize a Postal Regulatory

Commission advisory opinion, to which no response is required. To the extent a response is
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 6 of 16




deemed required, Defendants respectfully refer the Court to the referenced Postal Regulatory

Commission advisory opinion for a full and accurate statement of its contents.

       26.     Denied.

       27.     This paragraph quotes from and purports to characterize the cited USPS Office of

the Inspector General Audit Report, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited USPS Office of the

Inspector General Audit Report for a full and accurate statement of its contents.

       28.     This paragraph quotes from and purports to characterize the cited USPS Office of

the Inspector General Audit Report, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited USPS Office of the

Inspector General Audit Report for a full and accurate statement of its contents.

       29.     Defendants deny that First Class mail necessarily and universally has a delivery

standard of 1-3 days, or that nonprofit marketing mail necessarily and universally has a delivery

standard of 3-10 days.

       30.     This paragraph quotes from and purports to characterize the cited USPS Office of

the Inspector General Audit Report, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited USPS Office of the

Inspector General Audit Report for a full and accurate statement of its contents.

       31.     This paragraph characterizes the cited sources, to which no response is required.

To the extent a response is deemed required, Defendants respectfully refer the Court to the cited

sources for a full and accurate statement of their contents.
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 7 of 16




       32.     This paragraph characterizes the cited sources, to which no response is required.

To the extent a response is deemed required, Defendants respectfully refer the Court to the cited

sources for a full and accurate statement of their contents.

       33.     This paragraph characterizes the cited sources, to which no response is required.

To the extent a response is deemed required, Defendants respectfully refer the Court to the cited

sources for a full and accurate statement of their contents.

       34.     This paragraph characterizes the cited sources, to which no response is required.

To the extent a response is deemed required, Defendants respectfully refer the Court to the cited

sources for a full and accurate statement of their contents.

       35.     This paragraph characterizes the cited sources, to which no response is required.

To the extent a response is deemed required, Defendants respectfully refer the Court to the cited

sources for a full and accurate statement of their contents.

       36.     This paragraph quotes from and purports to characterize the cited sources, to

which no response is required. To the extent a response is deemed required, Defendants

respectfully refer the Court to the cited sources for a full and accurate statement of their contents.

       37.     This paragraph quotes from and purports to characterize the cited source, to which

no response is required. To the extent a response is deemed required, Defendants respectfully

refer the Court to the cited source for a full and accurate statement of its contents.

       38.     Defendants admit the first sentence, and admit the second sentence insofar as it

states that all fifty States allow for some form of mail-in voting. The final sentence purports to

characterize the cited source, to which no response is required. To the extent a response is

deemed required, Defendants respectfully refer the Court to the cited source for a full and
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 8 of 16




accurate statement of its contents. Defendants lack sufficient knowledge or information to admit

or deny the remaining allegations in this paragraph.

       39.     This paragraph quotes from and purports to characterize the cited online

publication, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited online publication for a full and accurate

statement of its contents.

       40.     Defendants lack sufficient knowledge or information to admit or deny the

allegation in this paragraph.

       41.     This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.

       42.     This paragraph purports to characterize the cited source, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited source for a full and accurate statement of its contents.

       43.     This paragraph purports to characterize the cited source, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited source for a full and accurate statement of its contents.

       44.     Defendants lack sufficient knowledge or information to admit or deny the

allegations in this paragraph.

       45.     This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 9 of 16




       46.     This paragraph purports to characterize the cited source, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited source for a full and accurate statement of its contents.

       47.     This paragraph purports to characterize the cited source, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited source for a full and accurate statement of its contents.

       48.     Admitted.

       49.     Defendants deny the first sentence. The second sentence of this paragraph fails to

specify which “Internal Postal Service documents” it is referencing, and thus Defendants lack a

basis to admit or deny the second sentence.

       50.     Denied.

       51.     Defendants deny that the document referenced in this paragraph was an official

circulation from the Postal Service Headquarters or from the Postmaster General. The remainder

of this paragraph purports to characterize the referenced document, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the referenced document for a full and accurate statement of its contents.

       52.     This paragraph quotes from and purports to characterize the referenced document,

to which no response is required. To the extent a response is deemed required, Defendants

respectfully refer the Court to the referenced document for a full and accurate statement of its

contents.

       53.     This paragraph purports to characterize the referenced document, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the referenced document for a full and accurate statement of its contents.
       Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 10 of 16




       54.       This paragraph purports to characterize the referenced document, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the referenced document for a full and accurate statement of its contents.

       55.       This paragraph purports to characterize the referenced documents, to which no

response is required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the referenced documents for a full and accurate statement of their contents.

       56.       Denied. Specifically, Defendants deny that it instituted any policy “changes,” and

further deny that any of the initiatives referenced in this paragraph were “significant” or

“impact[ful].”

       57.       Defendants deny that the document referenced in this paragraph was an official

circulation from the Postal Service Headquarters or from the Postmaster General. Further, this

paragraph fails to specify what is meant by the terms “widespread” and “substantial,” so

Defendants lack a basis to either admit or deny that there have been widespread reports as

described in this paragraph, and that customers have been experiencing “substantial delays.”

Additionally, this paragraph purports to characterize the cited source, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited source for a full and accurate statement of its contents.

       58.       This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.

       59.       This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.
       Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 11 of 16




       60.     This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.

       61.     This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.

       62.     This paragraph purports to characterize the cited sources, to which no response is

required. To the extent a response is deemed required, Defendants respectfully refer the Court to

the cited sources for a full and accurate statement of their contents.

       63.     This paragraph quotes from and purports to characterize a Postal Service

memorandum, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited Postal Service memorandum for a full and

accurate statement of its contents.

       64.     Defendants admit that the House of Representatives sent a notice requesting that

Mr. DeJoy appear for a hearing on August 21, 2020, but lack sufficient knowledge or

information to admit or deny the remaining allegations in this paragraph.

       65.     This paragraph quotes from and purports to characterize the cited public

statement, to which no response is required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the cited public statement for a full and accurate

statement of its contents.

       66.     Defendants admit that, on July 29, 2020, the Postal Service sent letters to election

officials in 46 States and the District of Columbia, but deny that the contents of these letters

amounted to an announcement of a “change to [the Postal Service’s] treatment of election mail.”
       Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 12 of 16




The remainder of this paragraph quotes from these letters, to which no response is required. To

the extent a response is deemed required, Defendants respectfully refer the Court to the

referenced letters for a full and accurate statement of their contents.

       67.     This paragraph quotes from the referenced letters to certain election officials, to

which no response is required. To the extent a response is deemed required, Defendants

respectfully refer the Court to the referenced letters for a full and accurate statement of their

contents.

       68.     This paragraph quotes from the referenced letters to certain election officials, to

which no response is required. To the extent a response is deemed required, Defendants

respectfully refer the Court to the referenced letters for a full and accurate statement of their

contents. Defendants specifically deny that the Postal Service has had a longstanding policy of

according first-class treatment to ballots or other election-related materials sent by Marketing

Mail, or that the contents of the cited letters amounted to any change in Postal Service policy.

       69.     This paragraph purports to characterize both the referenced letters to certain

election officials and the cited statutory provisions, to which no response is required. To the

extent a response is deemed required, Defendants respectfully refer the Court to the referenced

letters and cited statutory provisions for a full and accurate statement of their contents.

Furthermore, this paragraph consists of a legal conclusion, to which no response is r

       70.     Defendants deny the first sentence. Defendants deny the second sentence to the

extent it claims that the Postal Service has recently instituted any policy change that would

require States to pay more for each piece of election mail they send. Defendants lack sufficient

knowledge or information to admit or deny the remaining allegations in the second sentence.
        Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 13 of 16




        71.     Defendants deny the first and third sentences. The second sentence quotes from

the referenced letters to certain election officials, to which no response is required. To the extent

a response is deemed required, Defendants respectfully refer the Court to the referenced letters

for a full and accurate statement of their contents.

        72.     Denied.

        73.     This paragraph constitutes a legal conclusion, to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

        74.     This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendants deny that any such right of action exists

in this case.

        75.     Denied.

        76.     Denied.

        77.     This paragraph constitutes a legal conclusion, to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

        78.     This paragraph constitutes a legal conclusion, to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

        79.     This paragraph constitutes a legal conclusion, to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

        80.     Denied.

        81.     This paragraph consists of legal conclusions, to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

        82.     This paragraph consists of a legal conclusion and purports to characterize a

statutory provision, to which no response is required. To the extent a response is deemed
       Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 14 of 16




required, Defendants respectfully refer the Court to the cited statutory provision for a full and

accurate statement of its contents.

       83.     This paragraph consists of a legal conclusion and purports to characterize a

statutory provision to which no response is required. To the extent a response is deemed

required, Defendants respectfully refer the Court to the cited statutory provision for a full and

accurate statement of its contents.

       84.     This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

       85.     Denied.

       86.     This paragraph consists of a legal conclusion and purports to characterize a

statutory provision, to which no response is required. To the extent a response is deemed

required, Defendants respectfully refer the Court to the cited statutory provision for a full and

accurate statement of its contents.

       87.     This paragraph consists of a legal conclusion and purports to characterize a

statutory provision, to which no response is required. To the extent a response is deemed

required, Defendants respectfully refer the Court to the cited statutory provisions for a full and

accurate statement of its contents.

       88.     This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is deemed required, Defendants deny this paragraph.

       89.     Denied.

       The remainder of the Complaint contains a prayer for relief, to which is no response is

required. To the extent a response is required, Defendants deny that Plaintiff is entitled to the

requested relief, or to any relief whatsoever. To the extent Defendants have not specifically
         Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 15 of 16




referenced and addressed any other allegations in the Complaint, including allegations in

footnotes or headings, Defendants deny those allegations.

                                              Defenses

   1. The Court lacks Article III jurisdiction over the subject matter of this lawsuit.

   2. Plaintiff has failed to state a claim for which relief can be granted.

   3. Defendants’ alleged actions are consistent with applicable law.

         Defendants respectfully reserve the right to plead any and all other defenses that

Defendants determine are or may be applicable. Defendants respectfully reserve the right to file

an amended answer, if necessary.

         WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants respectfully

request that the Court enter judgment dismissing this action for lack of subject-matter

jurisdiction or alternatively on its merits, and awarding Defendants costs and such other relief as

the Court may deem just and appropriate.



Dated:          January 22, 2021

                                                      Respectfully submitted,

                                                      BRIAN BOYNTON
                                                      Acting Assistant Attorney General

                                                      ERIC WOMACK
                                                      Assistant Branch Director
                                                      Federal Programs Branch

                                                      /s/ Kuntal Cholera
                                                      KUNTAL V. CHOLERA
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, D.C. 20005
                                                      kuntal.cholera@usdoj.gov
Case 1:20-cv-02295-EGS Document 146 Filed 01/22/21 Page 16 of 16




                                  Attorneys for Defendants
